Citation Nr: 0110602	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than August 25, 
1997, for the grant of service connection for the cause of 
the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to July 
1968.  He died in June 1995; the appellant is his surviving 
spouse.  

By an October 1995 rating decision, the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the appellant's original claim of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC).  
She was notified of that decision and her appellate rights 
later that same month.  

In August 1997, the appellant submitted additional medical 
evidence and requested that her claim for DIC be 
reconsidered.  By a September 1997 rating action, the RO 
granted service connection for the cause of the veteran's 
death.  In an October 1997 letter to the appellant informing 
her of that decision, the RO noted that DIC payments would 
commence September 1, 1997.  

In an October 1998 statement, the appellant claimed she was 
entitled to an effective date earlier than that assigned by 
the RO.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating action by which 
the RO denied her claim for an earlier effective date.  


FINDINGS OF FACT

1.  By an October 1995 rating decision, the RO denied the 
appellant's original claim of service connection for the 
cause of the veteran's death and entitlement to DIC; a timely 
NOD was not received within one year of the date the 
appellant was notified of the denial.  

2.  On August 25, 1997, the RO received the appellant's 
statement, accompanied by additional medical evidence, 
requesting that her claim be reopened.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 25, 
1997, for the grant of service connection for the cause of 
the veteran's death and entitlement to DIC, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.104, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant contends that, because of the complexity of 
this case and length of time required to obtain necessary 
medical evidence, the award of DIC benefits should be made 
effective from the date she submitted her original claim.  

A review of the claims folder reveals that the appellant's 
original application for DIC was date-stamped as having been 
received at the RO on July 5, 1995.  By rating action of 
October 1995, the RO denied that claim.  The appellant was 
notified of that determination and of her appellate rights by 
letter of October 1995; however, she did not appeal. 

In a statement date-stamped as having been received at the RO 
on August 25, 1997, the appellant referred to enclosed 
medical records and requested that the earlier denial of DIC 
benefits be revisited based on the new evidence. 

In a September 1997 decision, the RO reviewed the recently 
submitted evidence and determined that service connection for 
the cause of the veteran's death was warranted.  In October 
1997, the RO notified the appellant of that determination and 
informed her that DIC benefits were payable, effective from 
September 1, 1997.  

In an October 1998 statement, the appellant claimed 
entitlement to an earlier effective date.  The RO denied that 
claim in the rating action on appeal.

II.  Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
The effective date of an award of DIC benefits for which 
application is received within one year of death shall be the 
first day of the month in which the death occurred.  38 
U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c).

An NOD shall be filed within 1 year from the date of mailing 
of the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the letter of notification will be considered the date of 
mailing for purposes of determining whether a timely appeal 
has been filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302(a). 

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
(CUE) is the date from which benefits would have been payable 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  The effective date 
of service connection based on a finding that new and 
material evidence has been submitted, if that evidence is not 
received within the appeals period of the previously denied 
claim, shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. § 3.400(q) and (r).

Regardless of VA regulations concerning effective dates of 
awards, the payment of monetary benefits based on original, 
reopened, or increased awards may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31. 

The appellant contends that she is entitled to DIC benefits 
retroactive to the date of her original claim.  Although she 
originally claimed entitlement to DIC benefits within one 
year of the veteran's death, that claim was denied by the RO.  
The appellant was notified of the denial and her appellate 
rights by letter of October 1995; however, she did not appeal 
that determination by filing a timely NOD and that decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); 
20.302(a).  As such, an effective date based on the claim 
received in July 1995 can be found only if the October 1995 
RO decision was based on CUE.  The Board notes that the 
appellant has not challenged the October 1995 rating action 
on the grounds of CUE.  

On August 25, 1997, the appellant submitted additional 
medical evidence in support of her claim.  After reviewing 
the newly submitted evidence, the RO determined that service 
connection for the cause of the veteran's death was warranted 
and awarded entitlement to DIC benefits effective August 25, 
1997, the date of receipt of the appellant's request to 
reopen the claim.  Pursuant to 38 C.F.R. § 3.31, monetary 
benefits were paid commencing September 1, 1997.  The Board 
has considered the appellant's argument that the delay in 
submitting the evidence which eventually resulted in 
reopening her claim was the result of the complexity of the 
case; however, the fact remains that evidence sufficient to 
support of a finding that the cause of the veteran's death 
was related to service was not received until August 25, 
1997.  Thus, the Board finds that August 25, 1997, the date 
of receipt of the reopened claim, is the proper effective 
date for award of DIC.  Inasmuch as no earlier effective date 
is warranted on the facts of this case under the applicable 
laws and regulations, the appeal is denied.  

Finally, the Board notes that the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), significantly adds to and amends the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  However, in a case such as this, where the 
law and not the evidence is dispositive, and the appellant 
has been notified of the same in the August 1999 statement of 
the case (SOC), a remand for the RO to apply the new law is 
not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

An effective date earlier than August 25, 1997 for the grant 
of service connection for the cause of the veteran's death 
and entitlement to DIC is denied. 




		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

